Citation Nr: 0033567	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  92-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include schizophrenia, major 
depression, and intermittent explosive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to May 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for a low back disorder and PTSD, denied 
entitlement to service connection for psychiatric disorders, 
other than PTSD, and denied entitlement to service connection 
for alcohol abuse.

The veteran did not appeal the denial of entitlement to 
service connection for alcohol abuse, and thus this claim is 
not considered part of the current appellate review.

In October 1991, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In June 1993 and April 1995, the Board remanded these claims 
for additional development and adjudicative actions.

In May 1998, the Board reopened the claim of entitlement to 
service connection for a low back disorder and remanded the 
claims of entitlement to service connection for a low back 
disorder and a psychiatric disorder, to include PTSD, to the 
RO for additional development and adjudicative actions.

In a May 2000 rating decision, the RO granted entitlement to 
service connection for impairment of the thoracic-lumbar 
spine and assigned a 20 percent evaluation, effective 
February 21, 1990.  The veteran has not appealed the 
assignment of a 20 percent evaluation or the effective date, 
and thus that claim is not considered part of the current 
appellate review.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for a 
psychiatric disorder, other than PTSD, to include 
schizophrenia, major depression, and intermittent explosive 
disorder, is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon a verified 
stressor.

2.  A personality disorder is not a disability for which 
service connection may be granted.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service. 38 
U.S.C.A. § 1131, (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran claims that he has PTSD based upon his witnessing 
a fellow soldier shoot himself in front of him.  The Board 
notes that the veteran is not seeking service connection for 
PTSD based upon having engaged in combat.

The service medical records are silent for any report of 
psychiatric complaints, to include a report an incident of a 
fellow soldier having committed suicide, or a diagnosis of a 
psychiatric disorder.  An April 1982 report of medical 
examination, near the time of separation from service, shows 
that psychiatric evaluation was normal.  

In February 1990, the veteran filed his claim of entitlement 
to service connection for a nervous condition.

A May 1990 VA hospitalization summary report shows the 
veteran was diagnosed with intermittent explosive disorder 
versus delusional disorder.

A March 1991 private medical record shows the veteran was 
being treated for paranoid schizophrenia.

In a VA Form 21-4138, Statement in Support of Claim, received 
in April 1991, the veteran stated he had been "sick" from 
his back, which had caused him to develop a nervous disorder.  
He stated that his back problem had caused him to seek 
counseling to assist him in learning to live with the 
condition.  The veteran stated he was having difficulty 
supporting his family and asked for help.

A July 1991 private medical record shows the veteran was 
hospitalized with a diagnosis of schizoaffective disorder.

An October 1991 private medical record shows the veteran was 
being treated for schizophrenia.

At the October 1991 RO hearing, the veteran stated he had a 
psychiatric disorder due to an incident that occurred in 
1980.  He stated the people on his ship were being 
transported to Iran for the hostage situation.  The veteran 
testified that he was exchanging duties with a fellow soldier 
and gave the soldier a weapon and the ammunition, which the 
soldier loaded into the gun.  He stated that as he turned his 
back on the veteran, he heard a loud shot and turned around.  
The veteran stated he saw the soldier fall to the ground with 
blood running down his neck.  He stated he had been accused 
by his superior officers of having killed this soldier, to 
which he responded by asking if he could seek treatment with 
the chaplain.

The veteran stated he felt anxious about this and about what 
was going to happen when he faced the Iranians.  He also 
described an incident where a helicopter crashed into an 
aircraft carrier, and although he did not know the people 
involved personally, this bothered him, as he had probably 
said hello to some of these people when they were alive

In a VA Form 21-4138, received in December 1991, the veteran 
reiterated that he was fearful when he was on the USS San 
Bernardino as to what would happen when they arrived in Iran.

A July 1993 VA psychiatric evaluation report shows the 
veteran reported that he had entered service in December 1977 
and did not have any problems while in basic training.  He 
stated when on the ship, he had felt claustrophobic.  The 
veteran stated he began to feel increasingly anxious as time 
went on, and in 1979, while on a ship and at night, he began 
to hear voices and felt that someone was trying to commit 
suicide.  He stated since that time, he had been having 
auditory hallucinations.  The veteran reported that in 1980, 
he relieved a soldier of guard duty, who immediately shot 
himself.  The board of two VA psychiatrists stated in the 
report, "Whether this incident took place or not, [the 
veteran] says he ran around shouting that he did not do it."  
The veteran reported to the psychiatrists that he initially 
had been accused of killing the soldier, and could not give 
any details of the inquiry except that he had spoken to the 
chaplain.  He stated he still felt stressed when thinking 
about this incident.

The board of two VA psychiatrists noted the veteran had been 
diagnosed with schizophrenia and explosive disorder.  They 
examined the veteran and noted that he had undergone the 
Minnesota Multiphasic Personality Inventory and Rorschach 
tests.  The VA psychiatrists quoted the determination by the 
examiner who had given him the tests as stating:

Testing results do not strongly support a 
diagnosis of PTSD.  He may have some 
symptoms of this disorder, but several of 
these symptoms overlap the symptoms of 
paranoid schizophrenia as well and that 
appears to be the most likely diagnosis.

The VA psychiatrists entered a diagnosis of paranoid 
schizophrenia, stating that the veteran did not have PTSD.

A May 1994 VA psychiatric evaluation shows the veteran 
reported his mental illness had started in 1991, when he was 
diagnosed with schizophrenia.  He reported he had symptoms of 
PTSD based on the occurrence of his fellow soldier having 
shot himself in the veteran's presence.  The veteran stated 
that he was 30 to 40 feet away from the soldier at the time 
the incident happened.  He stated he ran over to the soldier 
and that part of his head was missing.  The veteran stated he 
was under a lot of tension and pressure and had to answer to 
officers about this situation, since he had been accused of 
having shot the soldier.  He stated that the service wanted 
to give him time to go home, but that it was impossible.  The 
veteran described feeling like a victim.

The veteran stated he had recurrent distressing dreams of the 
event, sudden acting or feeling as if the traumatic event 
were recurring, intense psychological distress at exposure to 
events that symbolized or resembled an aspect of the 
traumatic event, etc.  The examiner entered diagnoses of 
alcohol abuse, an adjunctive diagnosis of major depression, 
schizophrenia, and schizoaffective type; and nonadjunctive 
diagnosis of PTSD.  

Private medical records, dated from December 1989 to May 1994 
show diagnoses of schizophrenia and a diagnosis of atypical 
psychosis.

In a VA Form 21-4138, the veteran reiterated that his 
stressor involved the suicide of a fellow soldier in his 
presence.  He stated that right after the incident occurred, 
he was in a state of shock and had to see the chaplain to 
relieve his shock.  The veteran asserted he was still plagued 
by this incident.

The veteran was hospitalized at a VA facility from May 1994 
to November 1994.  The reasons for admission were alcohol 
abuse, schizophrenia, schizoaffective type, depressive, and 
PTSD.

In an undated VA treatment record, it shows the examiner 
stated the veteran had been diagnosed with schizophrenia in 
1991 and had had PTSD since 1980.

A June 1994 treatment record shows the veteran reported he 
had had a history of mental problems since 1990 and that he 
had been told he suffered from PTSD and schizophrenia, as 
well as explosive anger disorder.  The veteran stated he had 
seen a chaplain in service while in the military because he 
was tricked by another marine to give him his rifle because 
he thought the marine was relieving him of guard duty and 
that the man committed suicide when the veteran gave him his 
gun.  The veteran stated this man was 10 feet away from him 
when it happened and that he was shaken by looking at the 
body with part of the head blown off and felt very guilty 
about it.  The examiner entered diagnoses of alcohol 
dependence, schizoaffective disorder, depressive, with 
intrusive recall of emotional trauma.

A December 1997 private psychiatric evaluation shows that the 
examiner noted the veteran's prior diagnoses of major 
depression, schizophrenia, and intermittent explosive 
disorder.  He determined, upon examining the veteran, that 
the veteran's long-standing behavior suggested a mixed 
personality disorder and that there was no current evidence 
of schizophrenia or major depression.

June 1998 and October 1998 VA outpatient treatment reports 
show diagnoses of a personality disorder.

The command history of the USS San Bernardino for the year 
1980 was received in April 2000.  There is nothing in the 
history that substantiates that a soldier committed suicide 
during that year or that the ship was there in support of the 
hostages in Iran.

The Board notes that when asked to give more details of his 
stressors, the veteran never gave the approximate date or 
time of the incident he described at his RO hearing, where 
the helicopter crashed into an aircraft carrier.  The command 
history of the USS San Bernardino did not show that such 
crash occurred.  Regardless, without more detailed 
information, VA is unable to attempt to verify such stressor.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  The amended 38 C.F.R. § 
3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808.

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable 
[Diagnostic and Statistical Manual of Mental Disorders (DSM)] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition." Id. at 141.

In interpreting the in-service stressor element, the Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2000).  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

Under the new regulations, the reference to combat citations 
is removed; nonetheless, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence.'"  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  The Board notes that a number of 
precedent holdings of the Court issued during the pendency of 
this appeal provide new guidance for the adjudication of 
claims for service connection for PTSD.  See, e.g., Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen, 10 Vet. App. 128; 
Moreau, 9 Vet. App. 389; Patton v. West, 12 Vet. App. 272 
(1999).  Where a veteran did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki, 6 Vet. App. at 98.  Instead, 
the record must contain evidence which corroborates his 
testimony as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 
1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. 
389; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The VA 
ADJUDICATION MANUAL M21-1 (M21-1) provides that the required 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
See M21-1, part VI, formerly 7.46.

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  Any treatment the veteran has indicated he 
had received, the RO obtained that evidence.  This case has 
been remanded three times to assist the veteran in the 
development of his claim.  The veteran has been given a VA 
examination based upon his allegation of having PTSD.  
Additionally, the RO obtained the command history for the USS 
San Bernardino for the year of 1980, the service personnel 
records, and the medical records upon which the grant of 
Social Security Administration disability benefits was 
granted.  Finally, all VA medical records have been 
associated with the claims file.

As addressed above, the veteran was informed that he needed 
to be as detailed as possible as to his in-service stressors.  
He never gave the approximate date and/or time of the 
incident where the helicopter crashed into an aircraft 
carrier, and thus, an attempt to verify that stressor is not 
possible.

The Board is aware that the veteran's last VA psychiatric 
evaluation was in 1993; however, although the veteran has 
been diagnosed with PTSD, service connection cannot be 
granted for PTSD unless the stressor claimed by the veteran 
is verified.  The veteran's stressors have not been verified, 
and thus, even if VA gave the veteran another psychiatric 
evaluation, another diagnosis of PTSD would not assist in the 
granting of service connection for PTSD.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

A.  PTSD

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.

The Board will concede that a diagnosis of PTSD has been 
entered based upon the veteran's report of the in-service 
stressor.  However, the veteran's claim fails because he has 
not brought forth evidence to corroborate his in-service 
stressor.  As stated above, a noncombat stressor must be 
supported by "credible supporting evidence."  Here, the 
only evidence that supports the veteran's allegation of the 
in-service stressors is his statements, to include his 
reporting the history of the incident to examiners when being 
evaluated, and his testimony.  The veteran's statements and 
testimony, by themselves, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. 
App. 389; Dizoglio, 9 Vet. App. at 166.  

The RO has obtained the command history for the USS San 
Bernardino for the year 1980  The veteran has strictly 
reported that the suicide occurred during the year of 1980.  
The command history is silent for any casualties on the ship, 
and the Board finds that a suicide by a fellow soldier would 
be important enough to be entered on the command history, if 
that incident occurred.  Accordingly, the command history is 
evidence that is against the veteran's claim that he 
witnessed a fellow soldier commit suicide.

Along those lines, the Board notes that when the veteran 
initially filed his claim for a nervous disorder in April 
1991, he attributed it to his having to live with the pain 
from his back.  He stated the pain in his back had caused him 
to have a nervous disorder and that he sought counseling in 
an attempt to deal with it.  However, at his October 1991 RO 
hearing, he suddenly reported an in-service stressor of 
having witnessed a fellow soldier kill himself.

The service medical records do not substantiate this story, 
nor does the command history.  Additionally, the command 
history does not substantiate the veteran's additional 
allegation that the USS San Bernardino was there to assist in 
the recapturing of the hostages in Iran.  The Board finds 
that the veteran's allegations that he witnessed a suicide on 
board the ship and that the ship was there to assist in 
recapturing the hostages are not credible.  The veteran has 
not brought forth any corroboration as to these in-service 
stressors, and the Board finds that such in-service stressor 
did not occur.

With this in mind, the Board notes that when a diagnosis of 
PTSD has been entered, it has been based upon the veteran's 
allegation that the in-service stressor of the soldier 
committing suicide in his presence occurred.  Therefore, the 
diagnoses of PTSD entered in the May 1994 VA psychiatric 
evaluation report, the November 1994 VA discharge 
hospitalization report, and the undated VA treatment record 
are based upon an non-verifiable stressor.  Therefore, 
because these medical records are based upon an inaccurate 
factual premise, they are of little probative value as to 
whether the veteran has PTSD based upon his report of the in-
service stressor or stressors.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (an opinion based on an inaccurate factual premise has 
no probative value).

Additionally, when examined by a Board of two VA 
psychiatrists in July 1993, the veteran reported the in-
service stressor of the fellow soldier having committed 
suicide in his presence.  The VA psychiatrists, however, 
specifically determined that the veteran did not have PTSD.  
They noted that the Minnesota Multiphasic Personality 
Inventory and Rorschach tests did not support a diagnosis of 
PTSD and that the most likely diagnosis was paranoid 
schizophrenia.

The determination made in the July 1993 VA psychiatric 
evaluation report substantiates the Board's determination 
that the veteran does not have PTSD based upon an in-service 
stressor.

The Board notes that the veteran's representative has 
asserted that the case should be remanded for further 
development to include the orders related to the Task Force 
76.3, which is shown on the command history at the entry from 
March 1980 to May 1980.  The Board does not agree with the 
representative's argument that a remand is necessary, as that 
entry does not include a finding of a human causality.  The 
degree of a suicide is severe enough that had one occurred, 
it would have appeared in the command history.  A remand to 
obtain evidence related to the Task Force 76.3 would serve no 
useful purpose.

While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not dispute that the veteran has a psychiatric 
disorder; however, the record does not support a finding that 
the veteran has PTSD attributable to his military service, or 
any incident therein.  As stated above, the evidence of 
record does not verify that the veteran engaged in combat, 
and there is no credible supporting evidence that his alleged 
non-combat stressor occurred, apart from the veteran's lay 
statements and testimony.  Therefore, the veteran's claim for 
service connection for PTSD, fails on the bases that all of 
the elements required for a such a showing under 38 C.F.R. § 
3.304(f) have not been met.  Thus, the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.

B.  A personality disorder

The Board notes that the veteran has been diagnosed with a 
personality disorder, to include a mixed personality 
disorder.  However, a personality disorder is not a disease 
or injury within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) (sustaining § 3.303(c) as within the Secretary's 
authority to prescribe regulations).  As such, the claim for 
service connection for a personality disorder is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Beno v. Principi, 3 Vet. App. 439, 441 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a personality disorder 
is denied.


REMAND

The veteran claims he has a psychiatric disorder due to 
service.  The Board has determined that the diagnoses of PTSD 
and personality disorder are not service connectable.  
However, the Board notes that the record reflects that 
veteran has been diagnosed with schizophrenia, major 
depression, and intermittent explosive disorder.  In the most 
recent psychiatric evaluation of record, which is the 
December 1997 private medical record, the examiner stated 
that the veteran had neither schizophrenia or major 
depression.  However, there are numerous diagnoses of 
schizophrenia, major depression, and intermittent explosive 
disorder prior to the December 1997 private medical record, 
that the Board finds that there needs to be clarification as 
what psychiatric disorder or disorders the veteran currently 
has and whether the disorder or disorders are possibly 
related to the veteran's military service.  Therefore, the 
Board finds that a medical examination, to include a medical 
opinion, is necessary to make a decision on this claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
schizophrenia, major depression, and 
intermittent explosive disorder and any 
other psychiatric disorder, other than 
PTSD.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA psychiatric 
evaluation by a board of two 
psychiatrists to determine the nature, 
severity, and etiology of a psychiatric 
disorder, other than PTSD.  The 
psychiatrists must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the board of 
two psychiatrists should be requested to 
provide an opinion as to whether it is at 
least as likely as not that a psychiatric 
disorder or disorders (if more than one 
diagnosis is appropriate), other than 
PTSD, was or were incurred in service or 
if a psychosis, was manifested to a 
compensable degree within one year 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report, which 
include upon what evidence in the claims 
file the opinion is based.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, on remand, the RO should 
ensure adherence to the new statutory 
provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, other than PTSD, to 
include schizophrenia, major depression, 
and intermittent explosive disorder.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

 



